FILED
                             NOT FOR PUBLICATION                            JAN 18 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA CATERINA ROSENFELD,                        No. 11-36055

               Plaintiff - Appellant,            D.C. No. 6:07-cv-06209-HO

  v.
                                                 MEMORANDUM *
JAMES HACKETT, Linn Benton Housing
Authority; LINN-BENTON HOUSING
AUTHORITY,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                            Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Maria Caterina Rosenfeld appeals pro se from the district court’s judgment

dismissing her action alleging violations of the Fair Housing Amendments Act and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
state law for failure to prosecute. We have jurisdiction under 28 U.S.C. § 1291.

We review for an abuse of discretion. Al-Torki v. Kaempen, 78 F.3d 1381, 1384

(9th Cir. 1996). We affirm.

      The district court did not abuse its discretion in dismissing Rosenfeld’s

action for failure to prosecute after Rosenfeld refused to go forward with trial due

to her objections to the district court’s evidentiary rulings. See id. (discussing

factors to guide the court’s decision whether to dismiss for failure to prosecute).

      Because we affirm the district court’s dismissal for failure to prosecute, we

do not consider Rosenfeld’s challenges to the district court’s interlocutory orders.

See id. at 1386 (“[I]nterlocutory orders, generally appealable after final judgment,

are not appealable after a dismissal for failure to prosecute[.]”).

      Rosenfeld’s motion to stay proceedings, filed on October 9, 2012, is denied.

      AFFIRMED.




                                            2                                    11-36055